                  Case 20-12456-JTD            Doc 1427        Filed 06/03/21         Page 1 of 2




                          THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    RTI HOLDING COMPANY, LLC, et al.,1                        Case No. 20-12456 (JTD)

                     Reorganized Debtors.                     (Jointly Administered)

                                                              Re: D.I. 1426

      ORDER APPROVING STIPULATION ACKNOWLEDGING SATISFACTION OF
     CLAIMS HELD BY GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. AND
                       GOLDMAN SACHS BANK USA

             Upon consideration of the Stipulation Acknowledging Satisfaction of Claims Held by

Goldman Sachs Specialty Lending Group, L.P. and Goldman Sachs Bank USA (the

“Stipulation”), attached hereto as Exhibit 1, and upon the record of this case and due

deliberation thereon, and good and sufficient cause appearing therefor,

             IT IS HEREBY ORDERED THAT:

             1.     The Stipulation is APPROVED.



1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395);
RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746);
RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.


{01693188;v1 }
                 Case 20-12456-JTD        Doc 1427      Filed 06/03/21      Page 2 of 2




         2.      The Parties are authorized to take all actions necessary or desirable to effectuate the

relief granted pursuant to, and in accordance with, this Order and the Stipulation.

         3.      The Debtors’ claims agent is authorized to take all actions to reflect the terms of

the Stipulation on the claims register.

         4.      The terms and conditions of this Order and the Stipulation shall be immediately

effective and enforceable upon entry of this Order.

         5.      The Court retains jurisdiction over all matters arising from or related to the

Stipulation and this Order.




         Dated: June 3rd, 2021                              JOHN T. DORSEY
         Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE




{01693188;v1 }                                      2
